UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1724



MARC S. SMITH,

                                              Plaintiff - Appellant,

          versus


BARDON, INCORPORATED, d/b/a Merit Concrete,
Incorporated,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
99-2436-CCB)


Submitted:   October 26, 2000             Decided:   November 1, 2000


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marc S. Smith, Appellant Pro Se. Norman Robert Buchsbaum, Christo-
pher Mark Feldenzer, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marc S. Smith appeals the district court’s order dismissing

his civil action against his former employer. We have reviewed the

record and the district court’s opinion and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court insofar as it dismissed Smith’s complaint for failure to

state a claim upon which relief can be granted, pursuant to Fed. R.

Civ. P. 12(b)(6).    See Smith v. Bardon, Inc., No. CA-99-2436-CCB

(D. Md. May 8, 2000).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2